Citation Nr: 9926501	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-27 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residual scarring 
from a left thoracotomy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional pulmonary disability 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
October 1950 to April 1952.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas 
which denied and granted benefits under the provisions of 
38 U.S.C.A. § 1151.  That section of the law provides 
compensation to any veteran who has suffered an injury or an 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment.  In denying one of the 
appellant's claims, the RO found that the appellant had not 
incurred additional pulmonary disability as a result of VA 
Medical Center (VAMC) surgery performed in August 1990.  The 
RO also granted the appellant's claim for a painful scar 
resulting from the August 1990 surgery and assigned a 10 
percent evaluation for it; the appellant disagrees with that 
evaluation.  The Board remanded the case to the RO for 
additional development in July 1998; the RO has now returned 
the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's thoracotomy scar is currently manifested 
by a 24-centimeter left thoracotomy scar that is less than a 
quarter inch wide at its maximum width.  The scar is well-
healed, non-tender and it is not hypertrophied.  The scar is 
not attached to the underlying structures and is freely 
moveable over the ribs.  There is minimal tenderness on deep 
palpation of the left side of the chest.

3.  The appellant was operated on in a VA medical facility in 
August 1990; a left thoracotomy was performed to repair 
damage caused by a perforation of the appellant's esophagus.

4.  The appellant currently demonstrates some restrictive 
pulmonary impairment.  This has been medically found to be 
consistent with post-thoracotomy effect.

5.  The development of post-thoracotomy effect was not a 
necessary consequence of an esophagastroduoendoscopy with 
esophageal dilation; there was additional pulmonary 
disability resulting from VA surgical treatment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left thoracotomy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20 4.31, 4.118, Diagnostic 
Codes 7899- 7803, 7804, 7805 (1998).

2.  The appellant does have additional pulmonary disability 
that resulted from VA medical treatment rendered in August 
1990.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has determined that the appellant's 
claims on appeal are well-grounded.  The Board has also 
determined that all relevant evidence necessary for an 
equitable disposition of these issues has been obtained.  The 
appellant has not indicated that additional, relevant 
evidence on these issues has not been obtained.  The facts 
relevant to these issues on appeal have been properly 
developed and therefore there is no further duty to assist in 
developing the claim as contemplated by 38 U.S.C.A. 
§ 5107(a).


I.  Increased Rating Claim.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter Court) 
has held that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability is found in the 
VA treatment records dated between 1993 and 1996, and in the 
reports of the VA medical examination conducted in February 
1999.

Also noted is the fact that the current claim for a higher 
rating stems from disagreement with the initial original 
evaluation assigned.  Thus, the holding of Fenderson v. West, 
12 Vet. App. 119 (1999), is for application.  Thus, evidence 
for the entire appeal period will be considered.  As the RO 
has considered all the evidence during the time period for 
application, the Board may proceed without prejudice to the 
appellant.

Service connection for residual scarring due to a left 
thoracotomy was granted by the RO in a rating action issued 
in May 1995.  When an unlisted disease, injury, or residual 
condition is encountered requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  38 C.F.R. §§ 4.20, 4.27.  The RO has 
rated the appellant's left thoracotomy scar disability under 
38 C.F.R. Part 4, Diagnostic Code 7899-7804.  This particular 
code combination is apparently for the thoracotomy scar with 
pain in deep palpation and the inability to sleep on the left 
side as contemplated by or equivalent to a tender and painful 
scar.  The disability thus, is considered commensurate with 
tender and painful scarring.

The schedular criteria contain a number of provisions which 
address scars.  Under Diagnostic Code 7803, a 10 percent 
evaluation is assigned for a superficial scar which is poorly 
nourished with repeated ulceration.  Under Diagnostic Code 
7804, a 10 percent evaluation is assigned for superficial 
scars which are tender and painful on objective 
demonstration.  Diagnostic Code 7805 provides that other 
scars are rated on limitation of function of the part 
affected.  In every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned where the required residuals are 
not shown.  38 C.F.R. § 4.31.

The appellant underwent a VA medical examination in February 
1999.  A 24-centimeter left thoracotomy scar was described by 
the examiner as having excellent cosmetic effect.  The scar 
was said to be less than a quarter inch wide at its maximum 
width.  The scar was described as well-healed, non-tender and 
it was not hypertrophied.  The examiner stated that the scar 
is not attached to the underlying structures and that it is 
freely moveable over the ribs.  Minimal tenderness on deep 
palpation or percussion of the left side of the chest was 
noted.  

Here, while there have been complaints of pain on the left 
side of the chest such that the appellant is unable to sleep 
on his left side, there has been no finding that the scarring 
itself was tender and painful.  (There is, however, 
tenderness in the area that is compensated under the 
provisions of 7899-7804.)  Thus, the provisions of these 
codes and the Note following them, do not provide a basis for 
an evaluation in excess of the current 10 percent.  As noted, 
in the 1995 rating action assigning the 10 percent rating was 
promulgated, consideration was given to the complaints of 
pain on deep palpation and to deterioration in function of 
the left side of the chest.  Furthermore, since the 
appellant's pulmonary manifestations from the thoracotomy are 
addressed below, and since a claimant may not be compensated 
twice for the same symptomatology, the currently assigned 10 
percent rating adequately compensates him for the pain on 
percussion of the left chest.

Thus, none of the Diagnostic Codes discussed provide a basis 
for an increased rating for the left chest scar.  
Accordingly, the rating schedule does not provide a basis for 
an evaluation in excess of 10 percent for the left chest scar 
disability given the physical findings in this case, for any 
of the time period at issue.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804, and 7805.  Since the 
preponderance of the evidence is against allowance of this 
issue, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Like the RO, the Board has also considered the provisions of 
38 C.F.R. § 3.321 and finds that an extraschedular rating is 
not warranted at this time.  The appellant has not required 
any hospitalization related to his left chest scar, nor has 
he required any extensive outpatient treatment for this 
disability.  There is no evidence of record that the 
appellant has been inhibited in his ability to work by the 
scar, just that it caused him problems sleeping on his left 
side.

The Board therefore finds that the schedular evaluation in 
this case is not inadequate.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not offered any objective evidence that his 
inability to work is based on the need to seek medical 
treatment for the left chest scar, nor has he produced any 
documentation that he is unable to work due to the left chest 
scar as opposed to his diabetes or other non-service-
connected disorders, so as to render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that the assignment of an 
extraschedular rating is not warranted in this case for any 
of the time period at issue.

II.  Section 1151 Claim.

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151 (West 1991).  

In pertinent part, 38 U.S.C.A. § 1151 provides that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....(3)  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

Additionally, prior legal provisions requiring fault or 
negligence on the part of the VA are no longer in effect.  In 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993).  On December 12, 1994, after 
further appellate action, the United States Supreme Court 
(Supreme Court) issued its decision in the case, affirming 
the decisions of the Court of Veterans Appeals and the Court 
of Appeals.  Brown v. Gardner, 115 S. Ct. 552 (1994).  As a 
result, the fault, negligence, or accident requirement set 
forth in 38 C.F.R. § 3.358(c)(3) was invalidated on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the regulation to the 
decision of the Supreme Court.  The Board notes that the 
appellant's § 1151 claim was filed in March 1991, and that 
the rating decision denying that claim was issued in May 
1995.

It is clear from a review of the evidence of record that, in 
August 1990, the appellant underwent a 
esophagastroduoendoscopy with esophageal dilation at a VA 
facility that resulted in a perforation of his esophagus.  A 
thoracotomy was performed in order to close the perforation.  
Subsequently, the examiner who performed the December 1991 VA 
medical examination noted that the appellant complained of 
shortness of breath on exertion and an occasional cough.  On 
physical examination, there was some dullness on percussion 
of the base of the left lung, as well as some diminution in 
the intensity of the breath sounds in the left base.  No 
unusual findings were made on the right.  

The appellant also underwent a VA medical examination in May 
1992.  At that time, he complained of dyspnea on exertion 
since the August 1990 surgery.  On physical examination, 
decreased harsh breath sounds were heard in the base of the 
left lung only.  No rhonchi, wheezes or rales were heard.  
The chest x-ray revealed clear lung fields and no evidence of 
active disease.  Evidence of the left thoracotomy was noted.  
During subsequent VA medical treatment, the appellant denied 
shortness of breath and offered no significant history of 
cardiovascular or pulmonary problems (January 1993); he 
complained of an occasional cough, but no shortness of 
breath, no dyspnea and no wheezing (February 1994); and he 
was assessed as having no respiratory problems (July 1995).

The appellant most recently underwent a VA medical 
examination in February 1999.  The appellant's lungs were 
found to be hyperresonant on physical examination.  His 
breath sounds were slightly diminished bilaterally, but there 
were no wheezes, rales or rhonchi.  The examiner stated that 
prior to the 1990 thoracotomy, the appellant demonstrated no 
symptoms on the left side of the chest.  The examiner also 
stated that the appellant's spirometry testing results 
revealed moderate restrictive pulmonary impairment and 
further stated that this impairment was consistent with post-
thoracotomy effect.

As previously noted, the pertinent regulation defines 
"necessary consequences" as those which are certain to 
result from, or were intended to result from, the medical or 
surgical treatment administered.  Obviously, post-thoracotomy 
effect cannot be presented as the intended or necessary 
consequence of an esophagastroduoendoscopy with esophageal 
dilation since the thoracotomy was needed to correct an 
esophageal perforation and that perforation was certainly not 
a desirable clinical outcome.  There is no medical evidence 
of record that demonstrates the appellant would have been 
afflicted with any restrictive pulmonary impairment absent 
the August 1990 thoracotomy and or that he would have been 
afflicted with any pulmonary pathology due strictly to the 
natural progress of any of his existing medical conditions.  
Furthermore, as noted above, the Supreme Court held in the 
Gardner case that fault by the VA need not be shown as an 
element of recovery under 38 U.S.C.A. § 1151.  Thus, it is 
immaterial that the thoracotomy was performed without error 
by the VA surgical team, or that an esophageal perforation is 
a known risk associated with the performance of an 
esophagastroduoendoscopy with esophageal dilation, because 
the Supreme Court has imposed a strict liability standard.

The Board finds the above persuasive evidence that there was 
a causal relationship between the thoracotomy administered by 
the VA in August 1990, and the subsequent manifestations of a 
restrictive pulmonary impairment.  Absent any negative 
evidence to the contrary, the Board finds that the appellant 
did experience additional pulmonary disability related to VA 
medical treatment rendered in August 1990, in that there was 
a causal relationship between the August 1990 
esophagastroduoendoscopy with esophageal dilation and the 
subsequent development of post-thoracotomy effect, and 
further that the post-thoracotomy effect was not a necessary 
consequence of the treatment consented to by the appellant in 
August 1990.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
appellant's left thoracotomy scar is denied.

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
pulmonary impairment resulting from post-thoracotomy effect 
due to VA medical treatment are granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

